Honorable Preston Smith             Opinion   No.(&360)
Governor, State of Texas
State Capitol Building
Austin, Texas                       Ret Question relating to the
                                        determination of the
                                        coaunencemant and ending
                                        of the term of office
                                        of a mar&or of the State
Dear Governor Smiths                    Securities Board.

         You have requested an opinion of this office con-
cerning the abwe matter, and have furnished ua the following
statement:

         *Cm January 6, 1969, The Honorable John
     Connally rea'ppointed Mr. Randall C. Jackson of
     Abilene, Taylor County, Texas, to be a metier
     of the State Securities Board for a six-year
     term to expire on January 15, 1975.

         *On January 15, 1969, Gwernor Connally
     asked the advice, consent and confirmation of
     the Senate with respect to the above appoint-
     ment, and as of this date, the matter is still
     before the Senate.

         "Mr. Jackson was originally appointed a
     member of the Board on March 14, 1966, for a
     term which Governor Connally said was to expire
     on January 15, 1969. The Senate confirmed this
     appointment on January 11, 1967. Mr. Jackson
     was appointed to fill the unexpired term of
     Mr. Everett Pulgham of Lubbock, Lubbock County,
     who resigned on August 21, 1965.

         "Does the term of office to which Governor
     Connally appointed the said Randall C. Jackson
     begin on January 15, 1969, and end on January
                           -1775-
                                                               .




Honorable Preston Smith, page 2 (M-360)


    15, 1975? If not, when does the term of office
    begin and end?

         ,S. . ."

         Subdivision A of Article 581-2, Vernon's Civil
Statutes, created the membership of the State Securities Board,
and reads as follows:

         “A. The State Securities Board is hereby
    created for the purpose of electing the State
    Securities Commissioner.   The Board shall consist
    of three citizens of the state. With the advice
    and consent of the Senate the Governor shall bi-
    ennially appoint one member to serve for a term
    of six years.  The Governor shall, however, ini-
    tially designate members of the Board for the
    following reswctive   terms: one member until the
    installation of the Governor in 1959: one member
    until the installation of the Governor in 1961;
    one member until the installation of the Governor
    in 1963, Upon the exoiratian of these initial
    terms, the term of each member shall be six (6)
    years from the time of his appointment and suali-
    fication. and until his successor shall qualify.
    Vacancies shall be filled bv the Governor for the
    unexpired term. blenders shall be eligible for re-
    appointment.
         ‘I
          . . ,* (Rnphasis added.)

         Section 30a of Article XVI of the Constitution   of
Texas reads as follows:

        "The Legislature may prwide by law that
    the members of the Board of Regents of the State
    University and the boards of trustees or managers
    of the educational, eleemosynary, and penal in-
    stitutions of the State, and such boards as may
    have been, or may hereafter be established bv law,
    mav hold their resoective offices for the term of
    six (6) years, one-third of the metiers of such

                          -1776-
     .




Honorable Preston Smith, page 3 (M-360)



     boards to be elected or appointed everv two (2)
     years in such manner as the Legislature may de-'
     termine; vacancies in such offices to be filled
     as may be provided by law, and the Legislature
     shall enact suitable laws to give effect to this
    ~section." (Xmphasis added.)

          Section 30a of Article XVI of the Constitution ~of
Texas was adopted for the purpose of requiring staggered terms
of office on multi-member boards so that at least two thirds
of the membership would be experienced in the affairs of the
Agency, Board or Institution.   Subdivision A of Article 581-2,
Vernon's Civil Statutes contains provisions which carry out
the intent of this constitutional provision and clearly
express the intent that the appointment to fill the expiring
term shall be made, in each instance, by the incoming
Governor.   The Statute required the initial terms of office
to expire with the installation of the Governor, in 1959, 1961
anti 1963. By this language the legislature fixed the term of,
off~ice of all future appointees to begin with the installation
of each incoming gwernor.    As the term of office had initially
been fixed to begin and expire with the installation~of the
incoming Governor, the language that the term would begin
"from the time of his appointment and qualificationY and
extend for six years from that date must be considered as
surplusage since the legislature was ,obviously attempting
to fix the tenure1 of the appointee rather than establish
the term of office. To consider this 1anguag.e otherwise would
allow the Governor to change the term of office by delaying


1
 See Attorney General's Opinion No. M-338 (Feb. 1969) p. 1660,
from which we quote: ** . .it may be helpful to initially~
refer to the statement of the Supreme Court of Texas in the
case of Spears v. Davis, 398 S.W.28 921 (Tex.Sup. 1966) which
is set forth as follows:

          'In order to avoid confusion, a clear distinction
     must be made between the phrase, 'term of office'
     and an individual's tenure of office. The period of
     time desicrnated as a term of office mav not and often
     does not coincide with an individual's tenure of office
     . . . .' (Emphasis added.)
                          -1777-
                                                        .




Honorable Preston Smith, page 4(M-360)



the making of appointments, and disregard the provisions
of Article XVI, Section 30a, Constitution of Texas requiring
appointments to be made every two years.

         We recognize that the installation of the Governor
does not fall on the sams date every two years and that this
conclusion will result in the terms of office varying as much
as six days. We believe, however, that this variance is a
minimis and does not violate Section 30a of Article XVI of the
Constitution of Texas. See Kirkoatrick v. Kinq, 91 N.R.2d 785
(Ind.Sup. 1950); State v. Patterson;251   P.2d 123 (Ore.Sup.
1952): 86 C.J.S. 832, et seq, Time, Sec. 9.

         Under the facts furnished this office, Maurice
Bullock was appointed for a term ending upon installation of
the Governor in 1959; Pete Rode8 was appointed for a term to
expire upon installation of the Gwernor  in 1961; Jay A.
Phillips was appointed for a term to expire upon installation
of the Governor in 1963. Maurice Bullock was reappointed in
1959 for a term to expire upon the installation of the
Governor in 1965: Pete Rodes was reappointed in 1961 for a term
to expire upon the installation of the Governor in 1967; and
Everett Pulgham was appointed in 1963 to replace Jay A. Phillips
and his term did not expire until the installation of the
incoming Governor in 1969.

         The term of office of the successor of Everett Fulgham
began with the installation of the Governor in 1969 and will
end upon the installation of the Governor in 1975.




     *The questions presented here do not necessarily deal
with an individual's tenure of office as a member of a
particular board, agency, commission or committee, but are ,
directed solely to the commencement date of the term of the
office or membership to which he has been appointed.   The
individual's tenure of office in a particular office may
coincide with the term of office of the, position to which he
has been appointed, but in some instances it will not."


                           -   1778   -
Honorable Preston Smith, page 5 (M-3601,


                        SUMMARY

         The terms of office of the members for the
     State Securities Board begin and end with the
     installation of the Governor every six years;
     one-third of the members being appointed every
     two years by the incoming Governor upon his
     installation.




                                           C. MARTIN
                                           General of Texas


Prepared by John Reeves
and John Banks
Assistant Attorneys General

APPRWBD:
OPINION COM?4ITl!BE

Kerns Taylor, Chairman
George Kelton, Vice-Chairman
Houghton Brownlee
Sam Kelley
Roger Tyler
Robert Owen

W. V. GEPPRRT
Staff Legal Assistant




                         -1779-